OPINION
ODOM, Judge.
Appellant was convicted of aggravated assault on an officer; punishment was assessed at a two hundred dollar fine and forty-six days in jail.
Appellant’s brief was filed in the trial court approximately one and a half months after it was due, and no request for an extension of time appears in the record. Art. 40.09(9), Vernon’s Ann.C.C. P. A review of the record does not reveal unassigned error which in the opinion of this Court should be reviewed in the interest of justice. Art. 40.09(13), V.A.C.C.P.
The concurring opinion asserts that appellant’s late brief should be considered in the interest of justice. Article 40.-09(13), V.A.C.C.P., cited in the concurrence for that proposition does not mention considering a brief in the interest of justice. It provides that this Court shall review “any unassigned error which in the opinion of the Court of Criminal Appeals should be reviewed in the interest of justice.” (Emphasis added.) We find no such error.
The judgment is affirmed.